Exhibit A AGREEMENT REGARDING THE JOINT FILING OF SCHEDULE 13G The undersigned hereby agree as follows: (i)Each of them is individually eligible to use the Schedule 13G to which this Exhibit is attached, and such Schedule 13G is filed on behalf of each of them; and (ii)Each of them is responsible for the timely filing of such Schedule 13G and any amendments thereto, and for the completeness and accuracy of the information concerning such person contained therein; but none of them is responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. Dated:February 14, 2012 THOMAS H. LEE (ALTERNATIVE) FUND V, L.P. By: THL Advisors (Alternative) V, L.P., its General Partner By: Thomas H. Lee Advisors (Alternative) V Limited, LDC, its General Partner By:/s/ Charles P. Holden Name: Charles P. Holden Title:Assistant Treasurer THOMAS H. LEE (ALTERNATIVE) PARALLEL FUND V, L.P. By:THL Advisors (Alternative) V, L.P., its General Partner By: Thomas H. Lee Advisors (Alternative) V Limited, LDC, its General Partner By:/s/ Charles P. Holden Name: Charles P. Holden Title:Assistant Treasurer Page 44 of 49 THOMAS H. LEE (ALTERNATIVE) CAYMAN FUND V, L.P. By: THL Advisors (Alternative) V, L.P., its General Partner By: Thomas H. Lee Advisors (Alternative) V Limited, LDC, its General Partner By:/s/ Charles P. Holden Name: Charles P. Holden Title:Assistant Treasurer THOMAS H. LEE (ALTERNATIVE) FUND VI, L.P. By: THL Advisors (Alternative) VI, L.P., its General Partner By: Thomas H. Lee Advisors (Alternative) VI Ltd, its General Partner By:/s/ Charles P. Holden Name: Charles P. Holden Title:Assistant Treasurer THOMAS H. LEE (ALTERNATIVE) PARALLEL FUND VI, L.P. By:THL Advisors (Alternative) VI, L.P., its General Partner By: Thomas H. Lee Advisors (Alternative) VI, Ltd, its General Partner By:/s/ Charles P. Holden Name: Charles P. Holden Title:Assistant Treasurer THOMAS H. LEE (ALTERNATIVE) PARALLEL (DT) FUND V, L.P. By:THL Advisors (Alternative) VI, L.P., its General Partner By: Thomas H. Lee Advisors (Alternative) VI, Ltd, its General Partner By:/s/ Charles P. Holden Name: Charles P. Holden Title:Assistant Treasurer Page 45 of 49 THL EQUITY FUND VI INVESTORS (VNU), L.P. By:THL Advisors (Alternative) VI, L.P., its General Partner By: Thomas H. Lee Advisors (Alternative) VI, Ltd, its General Partner By:/s/ Charles P. Holden Name: Charles P. Holden Title:Assistant Treasurer THL EQUITY FUND VI INVESTORS (VNU) II, L.P. By:THL Advisors (Alternative) VI, L.P., its General Partner By: Thomas H. Lee Advisors (Alternative) VI, Ltd, its General Partner By:/s/ Charles P. Holden Name: Charles P. Holden Title:Assistant Treasurer THL EQUITY FUND VI INVESTORS (VNU) III, L.P. By:THL Advisors (Alternative) VI, L.P., its General Partner By: Thomas H. Lee Advisors (Alternative) VI, Ltd, its General Partner By:/s/ Charles P. Holden Name: Charles P. Holden Title:Assistant Treasurer Page 46 of 49 THL EQUITY FUND VI INVESTORS (VNU) IV, LLC By:THL Advisors (Alternative) VI, L.P., its Manager By: Thomas H. Lee Advisors (Alternative) VI, Ltd, its General Partner By:/s/ Charles P. Holden Name: Charles P. Holden Title:Assistant Treasurer THL ADVISORS (ALTERNATIVE) V, L.P. By: Thomas H. Lee Advisors (Alternative) V, Ltd, LDC,its General Partner By:/s/ Charles P. Holden Name: Charles P. Holden Title:Assistant Treasurer THL ADVISORS (ALTERNATIVE) VI, L.P. By: Thomas H. Lee Advisors (Alternative) VI, Ltd, its General Partner By:/s/ Charles P. Holden Name: Charles P. Holden Title:Assistant Treasurer THL COINVESTMENT PARTNERS, L.P. By: Thomas H. Lee Partners, L.P. its General Partner By: Thomas H. Lee Advisors, LLC its General Partner By:/s/ Charles P. Holden Name: Charles P. Holden Title:Assistant Treasurer Page 47 of 49 THOMAS H. LEE INVESTORS LIMITED PARTNERSHIP By:THL Investment Management Corp. its General Partner By: /s/ Charles P. Holden Name: Charles P. Holden Title:Assistant Treasurer PUTNAM INVESTMENT HOLDINGS, LLC By: Thomas H. Lee Advisors, LLC, its attorney in fact By:/s/ Charles P. Holden Name: Charles P. Holden Title:Assistant Treasurer PUTNAM INVESTMENTS EMPLOYEES’ SECURITIES COMPANY I LLC, By:Putnam Investment Holdings, LLC, its Managing Member By: Thomas H. Lee Advisors, LLC, its attorney in fact By:/s/ Charles P. Holden Name: Charles P. Holden Title:Assistant Treasurer Page 48 of 49 PUTNAM INVESTMENTS EMPLOYEES’ SECURITIES COMPANY II LLC, By:Putnam Investment Holdings, LLC, its Managing Member By: Thomas H. Lee Advisors, LLC, its attorney in fact By:/s/ Charles P. Holden Name: Charles P. Holden Title:Assistant Treasurer PUTNAM INVESTMENTS EMPLOYEES’ SECURITIES COMPANY III LLC, By:Putnam Investment Holdings, LLC, its Managing Member By: Thomas H. Lee Advisors, LLC, its attorney in fact By:/s/ Charles P. Holden Name: Charles P. Holden Title:Assistant Treasurer Page 49 of 49
